 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMERZBANK AG,
Plaintiff,
-against-

BANK OF NEW YORK MELLON; THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

In light of the above-captioned action being placed on the suspense docket, the Clerk of
Court is hereby directed to close Plaintiff's Motion for Summary Judgment, (ECF No. 268), and
Defendants’ Motion for Summary Judgment, (ECF No. 272). These motions may be reopened

once the above-captioned action is restored to the main docket.

Dated: New York, New York SO ORDERED.

March 24, 2020
Qnro, B. Doro

CEPROEG, DANIELS
ted States District Judge

 

 
